This prospectus is part of a registration statement we filed with the SEC. You should rely on the information or representations provided in this prospectus. We have authorized no one to provide you with different information. The selling security holders described in this prospectus are not making an offer in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus is accurate as of any date other than the date of this prospectus. 50,000,000 SHARES IMAGING DIAGNOSTIC SYSTEMS, INC. TABLE OF CONTENTS COMMON STOCK Forward-Looking Statements 3 Prospectus Summary 3 CTLM® Development History, Regulatory and Clinical Status 4 The Offering 8 Risk Factors 9 Where You Can Find More Information 22 Incorporation of Certain Documents by Reference 22 Information With Respect to the Registrant 23 Financing/Equity Line of Credit 23 Selling Security Holder 26 PROSPECTUS Use of Proceeds 27 Recent Sales of Unregistered Securities 27 Plan of Distribution 27 Description of Securities 29 Disclosure of Commission Position on Indemnification for Securities and Liabilities 30 Experts 30 Legal Matters 30 Financial Information 31 IMAGING DIAGNOSTIC SYSTEMS, INC. 6531 NW 18TH COURT PLANTATION, FLORIDA 33313 (954) 581-9800 May 28, 2008 PROSPECTUS IMAGING
